Citation Nr: 0825850	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral retinal pigment epithelial changes.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1975 to October 
1977.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  An October 2005 rating decision, in pertinent 
part, granted the veteran's claim for service connection for 
bilateral retinal pigment epithelial changes, and assigned a 
10 percent rating, effective July 28, 2005.  By rating action 
dated in September 2006, the RO denied the veteran's claim 
for a TDIU.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's eye 
disability has been productive of complaints of poor vision; 
objectively, the evidence shows visual acuity of no worse 
than 20/50 in either eye, with no evidence of loss of field 
vision.

2.  The veteran is service-connected for bilateral retinal 
pigment epithelial changes, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as noncompensable; the combined service-
connected disability rating is 20 percent.

3.  The competent clinical evidence of record fails to 
establish that the veteran is precluded from substantially 
gainful employment, consistent with his education and 
occupational experience, as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral retinal pigment epithelial changes have 
not been met at any time during the rating period on appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 6011, 6079, 6080 (2007).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim were amended.  The 
third sentence of 38 CFR 3.159(b)(1), which states that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the October 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
bilateral retinal pigment epithelial changes, such claim is 
now substantiated.   As such, the filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.

The June 2006 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the veteran's 
bilateral eye disability, and the veteran was informed of 
what was needed to obtain a schedular rating above the 
disability evaluation that the RO had assigned.

As for the issue of entitlement to TDIU, by correspondence 
dated in May 2006 the veteran was informed of the evidence 
and information necessary to substantiate his TDIU claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issues on appeal.

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA, private, and records from the Social 
Security Administration (SSA).  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.


I.  Bilateral retinal pigment epithelial changes

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Service medical records indicate that the veteran complained 
of eye problems after welding and was diagnosed with flash 
burns, and an October 2005 rating decision granted the 
veteran's claim for service connection for bilateral retinal 
pigment epithelial changes, and assigned a 10 percent rating.  
The RO has considered the veteran's eye disability under the 
code for retinal scars or defects, Diagnostic Code 6011.  
Under Diagnostic Code 6011, a 10 percent disability rating is 
the maximum schedular rating available.  However, there are 
other potentially applicable diagnostic codes which provide 
ratings greater than 10 percent.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating visual acuity.  38 C.F.R. § 4.75.  
Under the 38 C.F.R. § 4.84a, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.

In the present case, VA examination in October 2005 reveals 
right eye (corrected) visual acuity (far) of 20/25 and (near) 
20/30; left eye visual acuity was (far) 20/25 and (near) 
20/30.  Other records include a February 2006 VA clinical 
record that shows visual acuity (noted as being without 
correction) of 20/50- in the left eye and 20/25 in the right.  
An April 2006 private medical record noted that the veteran 
had 20/40 vision in each eye.  A May 2006 medical record 
noted (uncorrected) vision of 20/100+1 in the right eye and 
20/200 in the left.

Based on the findings detailed above, there is no basis for a 
rating in excess of 10 percent for loss of visual acuity for 
any portion of the rating period on appeal.  To achieve the 
next-higher 20 percent evaluation, the evidence must 
establish corrected vision loss of at least 20/70 in one eye 
and of 20/50 in the other eye.  Diagnostic Codes 6078-6079.  
Here, the veteran's corrected visual acuity has never been 
shown to be as poor as 20/70 in either eye, precluding the 
possibility of a higher rating.  In so finding, the Board 
acknowledges the veteran's complaints made during the appeal 
consisting of blurry vision, trouble focusing, and occasional 
burning.  As already explained, however, the objective 
criteria for an increase have not been satisfied.

The Board must also consider whether an increased rating is 
warranted based on loss of field of vision.  A note to the 
rating schedule indicates that an eye disability such as the 
veteran's is to be rated from 10 to 100 percent disabling for 
impairment in visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  A minimum 10 percent 
rating applies during active pathology.

In the present case, VA examination in October 2005 revealed 
that the veteran had no visual field deficit.  This finding 
is not contradicted by any subsequent evidence of record.  
Therefore, an increased rating based on loss of visual field 
is not warranted.  Moreover, the evidence does not show that 
an increase is warranted due to rest-requirements, or 
episodic incapacity.  In short, an initial rating in excess 
of 10 percent for eye disability is not warranted at anytime 
during the appeal period.  Fenderson.  As the preponderance 
of the evidence is against an initial higher rating for the 
disability on appeal, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The evidence does not reflect that the disability at issue 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

II.  TDIU

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in May 2006, the veteran 
indicated that he had last worked full time on or about 
November 2005.  He indicated that, from February 1997 to 2005 
he had worked 30-35 hours performing daily labor.  The 
veteran remarked that he could not find suitable employment 
due to all of his service-connected disabilities.  He 
reported that he had completed high school and had no 
additional training or college.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, service connection is currently 
established for bilateral retinal pigment epithelial changes, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; and bilateral hearing loss, rated as 
noncompensable; the combined service-connected disability 
rating is 20 percent.

As the veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more (the veteran's combined 
disability rating is 20 percent), he does not satisfy the 
percentage rating standards for individual unemployability 
benefits.  However, consideration to such benefits on an 
extraschedular basis may be given.

In such an instance, the question then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the competent clinical evidence of 
record does not establish that the veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected disabilities.  In this regard, the Board 
notes that records from the SSA reflect a primary diagnosis 
of schizophrenia.  The Board notes that the veteran is not 
service-connected for a psychiatric disability.  While the 
SSA records noted visual disturbance as a secondary 
diagnosis, and the veteran is service-connected for that 
disability, such disability has been characterized as mild 
(October 2005 VA examination).

Further, the record, including an October 2005 VA 
audiological examination, does not reflect that the veteran's 
service-connected tinnitus and hearing loss disability have 
resulted in any significant occupational impairment.  In this 
regard, the Board observes that while the veteran's hearing 
(as well as visual) disabilities were noted in a March 2006 
vocational assessment report, the veteran's service-connected 
disabilities were not noted by the examiner to be of any 
significance as far as occupational impairment is concerned.  
A review of the March 2006 vocational assessment report 
reveals that the examiner attributed his employment 
difficulties to nonservice-connected neuropsychiatric 
conditions.  While examiners have noted complaints that his 
visual and hearing difficulties have impacted his ability to 
read and operate a motor vehicle, no health professional has 
indicated that the veteran's visual or hearing loss 
disability has caused him to be unemployable.

In conclusion, the competent evidence does not demonstrate 
that the veteran is precluded from substantially gainful 
employment, consist with his education and occupational 
history, as a result of his service-connected disabilities.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
ORDER

An initial disability rating in excess of 10 percent for 
bilateral retinal pigment epithelial changes is denied.

Entitlement to a TDIU is denied.




____________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


